ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that STANLEY M. LEWIS of NORTH PLAINFIELD, who was admitted to the bar of this State in 1966, be publicly reprimanded for attempting to deceive a municipal court by introducing into evidence a document falsely showing that a heating problem in an apartment of which respondent was the owner and landlord had been corrected prior to the issuance of a summons, in violation of RPC 3.3(a)(1) and (4), and RPC 8.4(a), (c) and (d), and the Court having heard argument in the matter, and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and STANLEY M. LEWIS of NORTH PLAINFIELD is hereby admonished for his violation of the Rules of Professional Conduct; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.